Title: From George Washington to Bushrod Washington, 8 February 1793
From: Washington, George
To: Washington, Bushrod



Dear Bushrod,
Philadelphia Feby 8th 1793.

I am sorry to think I have cause to accuse you of inattention to my requests. When you were at Mount Vernon last, I told you I had been informed that, the Assignees of Semple, against whom

I, as the Surviving Exr of Colo. Thos Colvill had obtained judgment on a Bond, either had thrown, or was about to throw the matter into Chancery; and I desired if this was, or should be the case that you would unite with Mr Chs Lee to bring the matter to issue as soon as possible: and at any rate, that you wd let me know the true state of the case. This you promised to do immediately upon your arrival in Richmond—since which I have not heard a word from you.
The Affairs of this Estate have been a source of extreme trouble & vexation to me, and I am very anxious indeed, to have them brought to a close as soon as possible.
My love, in which Mrs Washington joins me, is offered to Nancy—and I am always Your Affectionate Uncle

Go: Washington

